Filed 05/28/19                                                                            Case 19-12047                                                                                              Doc 17
    0
    4-5,.
                                                                                                                                                              FILED
                        Robert                          John                               Fletcher                                 LL
     Debtor 1
                         First Name                       Middle Name                     Last Name                                                         MAY             8 2019
     Debtor 2
                                                                                                                                    CD
     (Spouse, if filing) First Name                       Midc5e Name                     Last Name                                              UNITED STATES BANKRUPTCY coum
                                                                                                                                                  EASTERN DISTRICT OF CALIFORNIA
     United States Bankruptcy Court for the: Eastern District of California

     Case number          19-1 2047-A-7                                                                                                                                          U   Check if this is an
                         (If known)                                                                                                                                                  amended filing




    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                   12115

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.


   •Fm              Summarize Your Assets


                                                                                                                                                                             Your assets
                                                                                                                                                                             Value of what you own
       Schedule A/B: Property (Official Form 106A/B)
        I a. Copy line 55, Total real estate, from Schedule A/B..........................................................................................................        $     250,000.00


        lb.   Copy line 62, Total personal property, from Schedule A/B ...............................................................................................           $       24,540.31



                                                                                                                                                                             I $
        Ic. Copy line 63, Total of all property on Schedule A/B .........................................................................................................              274,548.31


   •FThW Summarize Your Liabilities



                                                                                                                                                                              Your liabilities
                                                                                                                                                                              Amount you owe
    2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part I of Schedule D                                                       $      622,890.84

    3. Schedule EiF: Creditors Who Have Unsecured Claims (Official Form I 06E/F)
                                                                                                                                                                                 $               0.00
              Copy the total claims from Part 1 (priority unsecured claims) from line Be of Schedule E,F............................................

              Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF .......................................
                                                                                                                                                                              + $        78,154.12


                                                                                                                                             Your total liabilities              $      701,044.96


   •FTh             Summarize Your Income and Expenses


    4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                 $         1,696.00
        Copy your combined monthly income from line 12 of Schedule I

     5. Schedule J. Your Expenses ( Official Form 1 06J)
        Copy your monthly expenses from line 22c of Schedule j                                                                                                                   $         1,794.92
Filed 05/28/19                                                            Case 19-12047                                                               Doc 17

    Debtor 1        Robert                        John                   Fletcher                        Case number (ffk       19-1 2047A7
                     First Name     MkldIe Name          Last Name




   •FTh            Answer These Questions for Administrative and Statistical Records

        Are you filing for bankruptcy under Chapters 7, 11, or 13?

        U No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
        10 Yes

       What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
               family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        U Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
               this form to the court with your other schedules.



        From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
        Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                   $   0.00




    9. Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                                 Total claim


          From Part 4 on Schedule ElF, copy the following:


               Domestic support obligations (Copy line 6a.)                                                      $          -       0.00


               Taxes and certain other debts you owe the government. (Copy line 6b.)                             $                  0.00


               Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                   $                  0.00


               Student loans. (Copy line 6f.)                                                                    $                  0.00


               Obligations arising out of a separation agreement or divorce that you did not report as           $                  0.00
               priority claims. (Copy line 6g.)

               Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                    0.00


               Total. Add lines 9a through 9f.                                                                   $                  0.00




                                                                                                                                           1        c2
Filed 05/28/19                                                                          Case 19-12047                                                                      Doc 17



    Debtor 1             Robert                           John                       Fletcher
                         FirstName                         Middle Name                Last Name

    Debtor 2
    (Spouse, if filing) First Name                         Middle Name                Last Name


    United States Bankruptcy Court for the: Eastern District of California

    Case number           19-1 2047-A-7
                                                                                                                                                       U   Check if this is an
                                                                                                                                                           amended filing

     Official Form I O6NB
     Schedule A/B: Property                                                                                                                                            12/15

     In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
     category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
     responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
     write your name and case number (if known). Answer every question.


  •FTh             Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

         U No. Go to Part 2.
         66 Yes. Where is the property?
                                                                               What is the property? Check all that apply.
                                                                                                                                 Do not deduct secured claims or exemptions. Put
                                                                               LA    Single-family home                          the amount of any secured claims on Schedule D.
                  766 North Terrace Park Street                                                                                  Creditors Who Have Claims Secured by Ftripefly.
                                                                               U     Duplex or multi-unit building
                  Street address, if available, or other description
                                                                               U    Condominium or cooperative                   Current value of the Current value of the
                                                                               U     Manufactured or mobile home                 entire property?      portion you own?
                                                                               U     Land                                        $      250,000.00 $ 250,000.00
                                                                               U     Investment property
                  Tulare                                CA 93274                                                                 Describe the nature of your ownership
                  City                                 State      ZIP Code
                                                                               U     Timeshare
                                                                                                                                 interest (such as fee simple, tenancy by
                                                                               U     Other                                       the entireties, or a life estate), if known.
                                                                               Who has an interest In the property? Check one.
                                                                                                                                 Fee Simple
                  Tulare                                                       U    Debtor 1 only
                  County                                                       U    Debtor 2 only
                                                                               U    Debtor 1 and Debtor 2 only                       Check if this is community property
                                                                                                                                     (see instructions)
                                                                               LA At least one of the debtors and another
                                                                               Other information you wish to add about this item, such as local
                                                                               property identification number: 170-093-005-000
         If you own or have more than one, list here:
                                                                              What is the property? Check all that apply.
                                                                                                                                 Do not deduct secured claims or exemptions. Put
                                                                              U     Single-family home                           the amount of any secured claims on Schedule D:
          1.2.                                                                                                                   Creditors Who Have Claims Secured by Ptoperty.
                                                                              U     Duplex or multi-unit building
                  Street address,    if available,   or other description
                                                                              U    Condominium or cooperative                    Current value of the Current value of the
                                                                              U     Manufactured or mobile home                  entire property?      portion you own?
                                                                              U     Land                                         $               0.00 $                      0.00
                                                                              U     Investment property
                                                                                                                                 Describe the nature of your ownership
                  City                                 State       ZIP Code
                                                                              U     Timeshare
                                                                                                                                 interest (such as fee simple, tenancy by
                                                                              U     Other                                        the entireties, or a life estate), if known.
                                                                              Who has an interest in the property? Check one
                                                                              U Debtor 1 only
                  County                                                      U Debtor 2 only
                                                                              U Debtor 1 and Debtor 2 only                       U   Check if this is community property
                                                                              U At least one of the debtors and another              (see instructions)

                                                                              Other information you wish to add about this item, such as local
                                                                              property identification number



                                                                                                                                                          FlLl        o
Filed 05/28/19                                                                   Case 19-12047                                                                          Doc 17
    Debtor I            Robert                      John                      Fletcher                          Case number       19-1 2047-A-7
                        First Name    Middle Name            Last Name




                                                                         What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                         U   Single-family home                               the amount of any secured claims on Schedule D:
        1.3.                                                                                                                  Creditors Who Have Claims Secured by Propeily.
                 Street address, if   liable, or other description       U   Duplex or multi-unit building
                                                                         U   Condominium or cooperative                       Current value of the Current value of the
                                                                                                                              entire property?      portion you own?
                                                                         U   Manufactured or mobile home
                                                                                                                              $               0.00 $                     0.00
                                                                         U   Land
                                                                         U   Investment property
                                                                                                                              Describe the nature of your ownership
                 City                           State      ZIP Code      U   Timeshare
                                                                                                                              interest (such as fee simple, tenancy by
                                                                         U   Other                                            the entireties, or a life estate), if known.

                                                                         Who has an interest in the property? Check one.

                                                                         U Debtor 1 only
                 County
                                                                         LJ Debtor 2 only
                                                                         U Debtor 1 and Debtor 2 only                         U Check If this is community property
                                                                                                                                  (see instructions)
                                                                         U At least one of the debtors and another
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:


      Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                       $        250,000.00
      you have attached for Part 1. Write that number here. ...................................................................................... 4




  •nw Describe Your Vehicles



    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
    you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


       Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       UNo
               Yes


        3.1.     Make:                        Nissan                     Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule Dr
                 Model:                       Pick-up                    W Debtor 1 only                                      Creditors Who Have Claims Secured by Properly.
                                              1995                       U Debtor 2 only
                 Year:                                                                                                        Current value of the Current value of the
                                                                         U Debtor 1 and Debtor 2 only
                 Approximate mileage:         119,000                                                                         entire property?      portion you own?
                                                                         U At least one of the debtors and another
                 Other information:
                                                                                                                              $            750.00       $            750.00
                                                                         U Check if this Is community property (see
                     Needs Work                                              instWctions)



       If you own or have more than one, describe here:

        3.2.     Make:                       Toyota                      Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule 0:
                 Model:                      Sienna Van                  6d Debtor 1 only                                     Creditors Who Have Claims Secured by Properly.
                                             2003                        U Debtor 2 only
                 Year:                                                                                                        Current value of the Current value of the
                                                                         U Debtor 1 and Debtor 2 only
                                              140000                                                                          entire property?      portion you own?
                 Approximate mileage:                                    U At least one of the debtors and another
                 Other information:
                                                                                                                                         1,550.00       $_1,550.00
                                                                         U Check if this is community        property (see
                     Fair Condition                                          instructions)




                                                                                                                                                                       cV       '(
Filed 05/28/19                                                                       Case 19-12047                                                                                                                 Doc 17
    Debtor 1          Robert                          John                      Fletcher                                               Case number            (if   known)19-1 2047A7
                       First Name       Middle Name          Lest Name




       33.     Make:                                                     Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule 0:
               Model:                                                    U Debtor 1 only                                      Creditors Who Have Claims Secured by Propetty.
                                                                         U Debtor 2 only
               Year:                                                                                                                                                  Current value of the Current value of the
                                                                         U Debtor 1 and Debtor 2 only
                                                                                                                                                                      entire property?      portion you own?
               Approximate mileage:                                      U At least one of the debtors and another
               Other information:
                                                                                                                                                                      $                    0.00       $_0.00
                                                                         U Check if this is community property (see
                                                                            instructions)


               Make:                                                     Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
       34
                                                                                                                           the amount of any secured claims on Schedule D.
               Model:                                                    U Debtor I only                                   Creditors Who Have Claims Secured by Properly.
                                                                         U Debtor 2 only
               Year:                                                                                                                                                  Current value of the Current value of the
                                                                         U Debtor 1 and Debtor 2 only
                                                                                                                                                                      entire property?      portion you own?
               Approximate mileage:                                      U At least one of the debtors and another
               Other information:
                                                                                                                                                                       $_0.00 $                                     0.00
                                                                         U Check if this is community property                                     (see
                                                                            instructions)




    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

       id     No
       U     Yes


               Make:                                                     Who has an interest in the property? Check one.                                               Do not deduct secured claims or exemptions. Put
       4.1.
                                                                                                                                                                       the amount of any secured claims on Schedule L):
               Model:                                                    U Debtor 1 only                                                                               Creditors Who Have Claims Secured by Properly.
                                                                         U Debtor 2 only
               Year:
                                                                         U Debtor 1 and Debtor 2 only                                                                  Current value of the Current value of the
               Other information:                                        U At least one of the debtors and another                                                     entire property?      portion you own?


                                                                         U Check if this is community property (see                                                    $                   0.00 $                   0.00
                                                                            instructions)



       If you own or have more than one, list here:

                                                                         Who has an interest in the property? Check one.                                               Do not deduct secured claims or exemptions. Put
       4.2. Make:
                                                                                                                                                                       the amount of any secured claims on Schedule 0:
                   Model:                                                U Debtor 1 only                                                                               Creditors Who Have Claims Secured by Property.
                                                                         U Debtor 2 only
                   Year:                                                                                                                                               Current value of the Current value of the
                                                                         U Debtor 1 and Debtor 2 only                                                                  entire property?      portion you own?
                   Other information:                                    U At least one of the debtors and another
                                                                                                                                                                                           0.00 e                   0.00
                                                                         U Check if this is community property (see
                                                                            instructions)




    5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here                  ...........................................................................................................
                                                                                                                                                                                                  L           2,300.00




                                                                                                                                                                                                       k   1*4?,   3-cJ
Filed 05/28/19                                                                                      Case 19-12047                                                                                             Doc 17
    Debtor 1          Robert                                 John                                Fletcher                                      Case number        (ffvn)     19-1 2047-A-7
                        First Name           Middle Name                  1.ast Name




                  Describe Your Personal and Household Items

                                                                                                                                                                                         Current value of the
    Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                                         portion you own?
                                                                                                                                                                                         Do not deduct secured claims
                                                                                                                                                                                         or exemptions.

       Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
       UN0
            Yes. Describe.........           Laundry Washer & Dryer; Refrigerator; Microwave; Toaster; Coffee Maker;                                                                         $           2,500.00
                                             Dishes; Cooking Utensils; Knives, Forks & Spoons; Furniture, Tables & Chairs;
       Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including cell phones, cameras, media players, games
       U No
         l Yes. Describe..........           Televisions; Radios; CD & DVD & VHS Players; Computer W/Screen & Printer, $                                                                                 2,500.00
                                             Telephone; Battery Wall Clocks; Cell "Flip" Phone; Fax Machine; File Cabinets;
      Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
          No
       U Yes. Describe                                                                                                                                                                       $_0.00

      Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                 and kayaks; carpentry tools; musical instruments
       UNo
         Yes. Describe..........             Miscellaneous Yard & Carpentry Hand Tools; Lawn Mower; Edger; Treadmill;                                                                        $_1,000.00
                                             Rebounder; Hand Weights & Physical Therapy devices; Olds Trumpet;
      Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
          No
       U Yes. Describe                                                                                                                                                                       5                 0.00

      Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       U    No
        I   Yes. Describe..........           Everyday clothes, Pants, Shorts, Shirts, Sweatshirts, Ties, Underwear, Socks, $_500.00
                                              Shoes, Medical Socks, Jackets, Cold Weather Coats & Sweaters; Belts
      Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver
       UNo
        Yes. Describe...........                                                                                                                                                             $              100.00
                                             Wedding Ring
      Non-farm animals
       Examples: Dogs, cats, birds, horses

       UN0
        Yes. Describe...........                                                                                                                                                             $               20.00
                                             Cat
      Any other personal and household items you did not already list, including any health aids you did not list

       UNo
         Yes. Give specific
                                                                                                                                                                                             $               50.00
         information . ..............         Glucose Monitor; Blood Pressure Device
       Add the dollar value of all of your entries from Part 3, including any entilès for pages you have attached
       forPart 3. Write that number here ......................................................................................................................................     4    I   $_6,670.00



                                                                                                                                                                                                                        U
Filed 05/28/19                                                                                                     Case 19-12047                                                                                                            Doc 17
    Debtor 1            Robert                                       John                                      Fletcher                                              Case numter             19-1 2047A7
                         First Name               Middle Name                       Last Name




                   Describe Your Financial Assets


    Do you own or have any legal or equitable interest in any of the following?                                                                                                                                       Current value of the
                                                                                                                                                                                                                      portion you own?
                                                                                                                                                                                                                      Do not deduct secured claims
                                                                                                                                                                                                                      or exemptions.


      Cash
       Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

       UN0
            Yes ................. ................................................................. ..............................................................................   Cash . .......................                       8.00
                                                                                                                                                                                                                       $


      Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                 and other similar institutions. If you have multiple accounts with the same institution, list each.

       U    No
            Yes                                                                                         Institution name:


                                                   17.1. Checking account:                               Bank of the West                                                                                              $                495.56
                                                   17.2. Checking account:                               Bank of America                                                                                               $                297.43

                                                   17.3. savings account:                                Tulare County Federal Crecht Union                                                                            $                 36.06
                                                   17.4. Savings account:                                (None)                                                                                                        $                   0.00
                                                   17.5. Certificates of deposit                         (None)                                                                                                        $                   0.00
                                                   17.6. Other financial account:                        Wells Fargo Checking                                                                                          $                 27.76
                                                   17.7. Other financial account:
                                                                                                                                                                                                                      $                    0.00
                                                   17.8. Other financial account:
                                                                                                                                                                                                                      $                    0.00
                                                   17.9. Other financial account:
                                                                                                                                                                                                                      $                    0.00




       Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       UN0
       id   Yes                                    Institution or issuer name:

                                                    ID Ameritrade                                                                                                                                                      $                 27.50
                                                                                                                                                                                                                       $                   0.00
                                                                                                                                                                                                                       $                   0.00



       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       66   No                                     Name of entity:                                                                                                                   %of ownership:
       U    Yes. Give specific                                                                                                                                                       0%                                     0.00
            information about
                                                                                                                                                                                                                       $
            them..... ............. .......                                                                                                                                          'j'°                              $_0.00
                                                                                                                                                                                     0%                                $_0.00




                                                                                                                                                                                                                                       f5t ~ ç;yc11
Filed 05/28/19                                                                             Case 19-12047                                      Doc 17
    Debtor 1         Robert                                    John                     Fletcher           Case number   19-1 2047A7
                       Fast Name                Middle Name            Last Name




    20. Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

            No
       U    Yes. Give specific                  Issuer name:
            information about
                                                                                                                                             000
            them  .......................                                                                                              $-
                                                                                                                                       $     0.00
                                                                                                                                       $     0.00


       Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

            No
       U    Yes. List each
            account separately. Type of account:                          Institution name:

                                                401(k) or similar plan:                                                                $     0.00

                                                Pension plan:                                                                          $     0.00

                                                IRA:                                                                                   $     0.00

                                                Retirement account:                                                                    $     0.00

                                                Keogh:                                                                                 $     0.00

                                                Additional account                                                                     $     0.00

                                                Additional account:                                                                    $     0.00


       Secunty deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
       companies, or others

       UNo

       66   Yes                                                       Institution name or individual:

                                                Electric:             Southern California Edison                                       $    250.00
                                                Gas:
                                                                                                                                       $      0.00
                                                Heating oil:                                                                                  0.00
                                                                                                                                       $
                                                Security deposit on rental unit                                                        -      0.00
                                                Prepaid rent:
                                                                                                                                       $      0.00
                                                Telephone:                                                                                    0.00
                                                                                                                                       $
                                                Water:                                                                                        0.00
                                                                                                                                       $
                                                Rented furniture:                                                                             0.00
                                                                                                                                       $
                                                Other:
                                                                                                                                       $      0.00


    23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

            No

       U    Yes   ..... .....................   Issuer name and description:

                                                                                                                                       $     0.00
                                                                                                                                       $     0.00
                                                                                                                                       $     0.00


                                                                                                                                                     o
Filed 05/28/19                                                                Case 19-12047                                                                                 Doc 17
    Debtor 1       Robert                           John                   Fletcher                           Case number   (if inoWst
                                                                                                                                         19-1 2047-A-7
                     First Name       MkIdIe Name            Last Name




    24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
            No
       U    Yes ....................................Institution name and description. Separately file the records of any interests.1 I U.S.C. § 521(c):

                                                                                                                                                                           0.00
                                                                                                                                                                           0.00
                                                                                                                                                                           0.00

       Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
       exercisable for your benefit

            No
       U    Yes. Give specific
                                             I was trustee of my parents family trust but I was removed and my nephew                                                       0.00
            information about them....                                                                                                                    $
                                             was appointed Successor Trustee by the Tulare County Superior Court in
       Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       63   No
       U    Yes. Give specific
            information about them....                                                                                                                    $                 0.00

       Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

       62   No
       U    Yes. Give specific
                                             I have been a member of the California Bar since December 10, 1985
            information about them....
                                             through December 31, 2018: due to my deteriorated health I amin the

    Money or property owed to you?                                                                                                                        Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

    28. Tax refunds owed to you

            No
       U    Yes. Give specific information                                                                                                                 0.00
                 about them, including whether
                                                                                                                                Federal:              $
                 you already filed the returns                                                                                  State:                $_0.00
                 and the tax years........................
                                                                                                                                Local:                $_0.00


       Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       60   No
       U    Yes. Give specific information..............
                                                                                                                              Alimony:                    $               0.00
                                                                                                                              Maintenance:                $               0.00
                                                                                                                              Support:                    $               0.00
                                                                                                                              Divorce settlement          $               0.00
                                                                                                                              Property settlement                         0.00

       Other amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                 Social Security benefits; unpaid loans you made to someone else
       UNo
            Yes. Give specific information...............
                                                             I receive monthly Social Security Benefits of $1,203.00                                                   14,436.00
                                                                                                                                                          $
                                                             ($14,436.00/Year)
Filed 05/28/19                                                                                       Case 19-12047                                                                                                       Doc 17
    Debtor 1         Robert                                  John                                Fletcher                                       Case number        (If Imewn)   19-1 2047-A-7
                       First Name           Middle Name                   Last Name




      Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
             No
       U     Yes. Name the insurance company                            Company name:                                                               Beneficiary:                                     Surrender or refund value:
                  of each policy and list its value.

                                                                                                                                                                                                     $                   0.00
                                                                                                                                                                                                     $_0.00
                                                                                                                                                                                                     $_0.00
      Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.
             No
       U Yes.      Give specific information ..............
                                                                                                                                                                                                     $_________

      Claims against third parties, whether or ,not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
             No
       U     Yes. Describe each claim
                                                                                                                                                                                                                           0.00

      Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
             No
       U     Yes. Describe each claim. .......... ..........
                                                                                                                                                                                                     $_0 . 0


      Any financial assets you did not already list

             No
       U     Yes. Give specific information                                                                                                                                                                              0.00


      Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. WrIte that number here .....................................................................................................................................................       $_15,570.31



    lflTh.          DescribeAnyBusiness-RelatedProperty YouOwnorHaveanInterestIn.ListanyrealestateinPart 1.

      Do you own or have any legal or equitable interest in any business-related property?
       d     No. Go to Part 6.
       U     Yes. Go to tine 38.

                                                                                                                                                                                                 Current value of the
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                                                 or exemptions.

      Accounts receivable or commissions you already earned
             No
       U     Yes. Describe .......
                                                                                                                                                                                                 $                         0.00

       Office equipment, furnishings, and supplies
       Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
             No
       U     Yes. Describe .......        **All                                                                                                                                                                            0.00
                                                  items that might otherwise be included herein were listed in Part 3 above.                                                                     $
Filed 05/28/19                                                                       Case 19-12047                                                                                 Doc 17
    Debtor 1         Robert                                John                  Fletcher                               Case number              19-1 2047-A-7
                       First Name            Mstdle Name          Last Name




      Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
       U    Yes. Describe                                                                                                                                                           0.00


       Inventory
       J    No
       U    Yes. Describe                                                                                                                                                            'Ii



       Interests in partnerships or joint ventures
            No
       U    Yes. Describe.......            Name of entity:                                                                                 % of ownership:

                                                                                                                                                       $   0.00
                                                                                                                                                     %$_0.00
                                                                                                                                                     % $   0.00

    43. Customer lists, mailing lists, or other compilations
       LJ   No
       U    Yes. Do your lists include personally identifiable Information (as defined in ii U.S.C. § 101 (41A))?

                    UNo
                    U    Yes. Describe . .......
                                                                                                                                                                 $                  0.00

       Any business-related property you did not already list
            No
       U    Yes. Give specific                                                                                                                                                      0.00
            information .........
                                                                                                                                                                 $
                                                                                                                                                                 $                  0.00
                                                                                                                                                                 $                  0.00
                                                                                                                                                                 $                  0.00
                                                                                                                                                                 $                  0.00
                                                                                                                                                                 $             -    0.00

       Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part S. Write that number here ........................................................................................................       4
                                                                                                                                                                 $                  0.001



                    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest 1n
                    If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
            No. Go to Part 7.
       U    Yes. Go to line 47.

                                                                                                                                                              Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured claims
                                                                                                                                                              or exemptions.
    47. Farm animals
       Examples: Livestock, poultry, farm-raised fish
       U    No
       U    Yes..........................

                                                                                                                                                                                     I,,




                                                                                                                                                                               Fe' 5 tv      o
Filed 05/28/19                                                                                         Case 19-12047                                                                                                          Doc 17
    Debtor 1          Robert                                  John                                Fletcher                                        Case number        (if larmwi)   19-1 2047-A-7
                       First Name            Middle Name                   Last Name




      Crops—either growing or harvested

       UN0
       U Yes. Give specific
            information                                                                                                                                                                                       $               0.00

      Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
       U No
       UYes
                                                                                                                                                                                                                              III


      Farm and fishing supplies, chemicals, and feed
       UN0
       UYes



      Any farm- and commercial fishing-related property you did not already list
       UNo
       U Yes. Give specific
            information .............                                                                                                                                                                         $               0.00

      Add the dollar vatue of all of your entries from Part 6, including any entries for pages you have attached
      forPart 6. Write that number here .................................................................................................................................................... 4
                                                                                                                                                                                                          F   $               0.00




               _Describe All Property You Own or Have an Interest in That You Did Not List Above

       Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership

       14 No
                                                                                                                                                                                                                            0.00
       U Yes. Give specific
            information                                                                                                                                                                                           $         0.00
                                                                                                                                                                                                                  $         0.09


   54.Add the dollar value of all of your entries from Part 7. Write that number here .................................................................                                         .'
                                                                                                                                                                                                          I   _$_0 . 00



                    List the Totals of Each Part of this Form


      Part 1: Total real estate, line 2.............................................................................................................................................................. 4       $_250,000.00

      Part 2: Total vehicles, lIne 5                                                                               $              2,300.00

      Part 3: Total personal and household items, line 15                                                          $_6,670.00

      Part 4: Total financial assets, line 36                                                                      $            15,570.31

      Part 5: Total business-related property, line 45                                                             $_0.00

      Part 6: Total farm- and fishing-related property, line 52                                                    $_0.00

      Part 7: Total other property not listed, line 54                                                         + $_0.00

      Total personal property. Add lines 56 through 61. ....................                                       $_
                                                                                                                                24,540.31 Copy personal property total 4 + $                                           24,540.31



      Total of all property on Schedule A/B. Add line 55 + line 62........................................................................................... $                                                       274,540.31
Filed 05/28/19                           Case 19-12047                                      Doc 17




           Robert John Fletcher
           Case No. 19-12047-A-7


           ADDENDUM TO SChEDULE A/B


           Line#      AdditionalDescription


                      Desks; Beds; Bookcases; Table & Floor Lamps; Towels; Sheets &
                      Blankets; Vacuum Cleaners; Pictures; Posters; Books; Portable
                      Fans.

                      Stapler, Paper Cutter; Miscellaneous Pens & Pencils; Paper &
                      Plastic Boxes

           9.         Backpack; Cane; Miscellaneous Medals & Awards
           27.        process of preparing and submitting my formal resignation from
                      the California State Bar.




                                                                                       tt        çi
Filed 05/28/19                                                                Case 19-12047                                                                     Doc 17



     Debtor   1         Robert                         John                   Fletcher
                         First Name                Middle Name                Last Name

     Debtor 2
     (Spouse, if filing) First Name                Middle Name                Last Name


     Un(ted States Bankruptcy Court for the: Eastern District of California

     Case number          19-1 2047A7                                                                                                          U   Check if this is an
      (If known)
                                                                                                                                                   amended filing



    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                             04119

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
    Using the property you listed on Schedule A/B: Pmperly (Official Form 106A/B) as your source, list the properly that you claim as exempt. If more
    space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
    your name and case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
    of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
    retirement funds—may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that
    limits the exemption to a particular dollar amount and the value of the property Is determined to exceed that amount, your exemption
    would be limited to the applicable statutory amount


      FThr            Identify the Property You Claim as Exempt


         Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
          56 You are claiming state and federal nonbankruptcy , exemptions. 11 U.S.C. § 522(b)(3)
          U You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

         For any property you listen Schedule NB that you claim as exempt, fill in the information below.


           Brief description of the property and line on Current value of the             Amount of the exemption you claim        Specific laws that allow exemption
           Schedule A/B that lists this property          portion you own
                                                                 Copy the value from      Check only one box for each exemption.
                                                                 Schedule A/B

          Brief                                                                                                                    CCP 703.140(b)(1);
          description:                766 North Terrace P        $250,000.00              0 $ 29,275.00
                                                                                          U   100% of fair market value, up to
                                                                                                                                   CCP 703.140(b)(5)
          Line from
          Schedule A/B:               1.1                                                     any applicable statutory limit


          Brief                                                                                                                    CCP 703.140(b)(2);
          description:                Nissan Pick-up             $750.00                  U $__________
                                                                                              100% of fair market value, upto      CCP 703.140(b)(5)
          Line from
          Schedule A/B:                                                                       any applicable statutory limit

          Brief                                                                                                                    CCP 703. 140(b)(2);
          description:            Toyota Sienna Van              $_1,550.00               U   $__________
                                                                                                                                   CCP 703.140(b)(5)
          Line from                                                                       4   100% of fair market value, up to
          Schedule A/B:               '   9                                                   any applicable statutory limit


     3. Are you claiming a homestead exemption of more than $170,350?
         (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

                  No
          U       Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  U    No
                  U    Yes


                                                                                                                                               r.7j    t     i0i
Filed 05/28/19                                                               Case 19-12047                                                                           Doc 17
    Debtor 1        Robert                         John                       Fletcher                   Case number   (if ISOWS)   19-1 2047-A7
                   First Name        Middle Name          Last Name




    •FThW         Additional Page


           Brief description of the property and tine             Current value of the    Amount of the exemption you claim             Specific laws that allow exemption
           on Schedule A/B that lists this property               portion you own
                                                                  Copy the value from     Check only one box for each exemption
                                                                  Schedule A/B

          Brief                                                                                                                        CCP 703.140(b)(3);
          description:
                                Household Goods                       $     2,500.00         $__________
                                                                                                                                       CCP 703.140(b)(5)
          Line from             6                                                            100% of fair market value, up to
          Schedule NB:                                                                       any applicable statutory limit

          Brief                                                                                                                        CCP 703.140(b)(3);
          description:          Electronics                           $_2,50000           u $__________
                                                                                                                                       CCP 703.140(b)(5)
          Line from                                                                          100% of fair market value, up to
                                7                                                            any applicable statutory limit
          Schedule A/B:

          Brief                                                                                                                        CCP 703.140(b)(3);
          description:
                                Sport & Hobby                         $     1,000.00      u $_________
                                                                                                                                       CCP 703.140(b)(5)
          Line from             9                                                         4 100% of fair market value, up to
          Schedule NB:                                                                       any applicable statutory limit

          Briof                                                                                                                        CCP 703.140(b)(3);
          description:
                                Clothes                               $_500.00               $                                         CCP 703.140(b)(5)
          Line from             11                                                           100% of fair market value, up to
          Schedule A/B:                                                                      any applicable statutory limit

          Brief
                                Jewelry                                          100.00                                                CCP 703.140(b)(4)
          description:                                                $                   u $_________
                                                                                                                                       CCP 703.140(b)(5)
          Line from                                                                       4 100% of fair market value, up to
          Schedule A/B:         12                                                           any applicable statutory limit


          Brief                 Non-Farm Animals                                                                                       CCP 703.140(b)(3);
          description:                                                $_20.00             L $_________
                                                                                                                                       CCP 703.140(b)(5)
          Line from                                                                          100% of fair market value, up to
                                13                                                           any applicable statutory limit
          Schedule A/B:

          Brief
                                HealthAids                                                                                             CCP 703.140(b)(9);
          description:                                                $_50.00             u$
                                                                                                                                       CCP 703.140(b)(5)
          Line from             14                                                           100% of fair market value, up to
          Schedule A/B:                                                                      any applicable statutory limit

          Brief                                                                                                                        CCP 703.140(b)(10);
          description:
                                SocialSecurity                        $_14,436.00            $
                                                                                                                                       CCP 703.140(b)(5)
                                                                                             100% of fair market value, up to
          Line from
          Schedule AJB:
                                30                                                           any applicable statutory limit


          Brief
                                Cash on Hand                                       8.00                                                CCP 703.140(b)(10)
          description:                                                $                   u $_________
                                                                                                                                       CCP 703.140(b)(5)
          Line from                                                                          100% of fair market value, up to
                                16                                                           any applicable statutory limit
          Schedule A/B:

          Brief                                                                                                                        CCP 703.140(b)(10);
          description:
                                Depositsof Money                      $_856.81               $_________
                                                                                                                                       CCP 703.1 40(b)(5)
                                                                                             100% of fair market value, up to
          Line from             17
          Schedule NB:                                                                       any applicable statutory limit

          Brief                                                                                                                        CCP 703.140(b)(10);
          description:
                                Brokerage Account                     $_27.50               j $_________
                                                                                                                                       CCP 703.140(b)(5)
                                                                                              100% of fair market value, up to
          Line from
          Schedule A/B:
                                18                                                            any applicable statutory limit


          Brief                 Security Deposit                                 250.00 u                                              CCP 703.140(b)(10);
          description:                                                                        $                                        CCP 703.140(b)(5)
          Line from                                                                       4 100% of fair market value, up to
          Schedule A/B:
                                22                                                            any applicable statutory limit




                                                                                                                                                           j- 2oZ
Filed 05/28/19                                                                       Case 19-12047                                                                                 Doc 17



     Debtor 1           Robert                        John                           Fletcher
                         First Name                   Middle Name                    Last Name

     Debtor 2
     (Spouse, if filing) First Name                   Middle Name                    Last Name


     United States Bankruptcy Court for the: Eastern District of California

     Case number          19-1 2047A7
     (if known)                                                                                                                                                   U Check if this is an
                                                                                                                                                                     amended filing

     Official Form I 06D
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                   12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
     additional pages, write your name and case number (if known).


    I. Do any creditors have claims secured by your property?
        U       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                Yes. Fill in all of the information below.


                    List All Secured Claims
                                                                                                                               Column A                   Column B              Column C
    2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately                    Amount of claim            Value of collateral   Unsecured
       for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                                              that supports this    portion
                                                                                                                               Do not deduct the
       As much as possible, list the claims in alphabetical order according to the creditor's name.                            value of collateral,       claim                 If any

   F2-11 Tulare County Tax Collector                            Describe the property that secures the claim:                  $         1,319.75 $ 250,000.00 $_0.00
         Creditors Name
            221 S. Mooney Blvd, Rm. 104-E 766 N. Terrace Park Street, Tulare, CA
         Number            Street

                                                               As of the date you file the claim Is: Check all that apply.
                                                                U    contingent
          Visalia                        CA 93291               U    Unliquidated
         City                           State ZIP COde
                                                                U    Disputed
      Who owes the debt? Check one.                             Nature of lien. Check all that apply.
      U     Debtor 1 only                                       U    An agreement you made (such as mortgage or secured
      U     Debtor 2 only                                            car loan)
      U     Debtor 1 and Debtor 2 only                          4'   Statutory lien (such as tax lien, mechanic's lien)
      4'    At least one of the debtors and another             I]   Judgment lien from a lawsuit
                                                                U    Other (including a nght to offset)
      14'   Check if this claim relates to a
            community debt
      Date debt was incurred          04/10/201                 Last 4 digIts of account numberS               ...    0 ..Q
          Reverse Mortgage Solutions                            Describe the property that secures the claim:                  $_178,350.00 $ 250,000.00 $_0.00
         Creditors Name
          5010 Linbar Drive, Suite 100                         766 N. Terrace Park Street, Tulare, CA
         Number            Street

                                                                As of the date you file, the claim is: Check all that apply.
                                                                U    Contingent
          Nashville                      TN37211                U    Unhiquidated
         City                           State ZiP Code
                                                                U    Disputed
      Who owes the debt? Check one.                             Nature of lien. Check all that apply.
      U     Debtor 1 only                                       3'   An agreement you made (such as mortgage or secured
      U     Debtor2 only                                             car loan)
      U     Debtor 1 and Debtor 2 only                          U    Statutory lien (such as tax lien, mechanic's lien)
      4'    At least one of the debtors and another             U    Judgment lien from a lawsuit
                                                                U    Other (including a right to offset)
      14'   Check If this claim relates to a
            community debt
      Date debt was Incurred          09/05/20 1                Last 4 digIts of account number            A         24
          A.frI +h gI,dimr s.mI,m rsf sag.... Qnfricm in (rsJ.,mn A ^n #hia nmnn Wrifo *hm+ n..n.hg.. hg.rm•                   6     1 7Q AACI Th     1
Filed 05/28/19                                                                    Case 19-12047                                                                                                 Doc 17
    Debtor 1        Robert                           John                         Fletcher                              Case numt*r             19-1 2047-A-7
                                                                                                                                       (If known)___________________________________
                     First Name      Middle Name            Last Name




                 Additional Page                                                                                                    Column A                     Column B                  Column C
                                                                                                                                    Amount of claim              Value of collateral       Unsecured
                 After listing any entries on this page, number them beginning with 2.3, followed                                                                that supports this        portion
                                                                                                                                    Do not deduct the
                 by 2.4, and so forth.                                                                                                                           claim
                                                                                                                                    value of collateral.                                   If any

    R
    Bank of America                                         Describe the property that secures the claim:                       $          43,221.09 $_250,000.00                      $            0.00
        Creditor's Name
           100NorthTryonStreet                              766 N. Terrace Park Street, Tulare, CA;
        Number            Sbeet
                                                            Plus Any Non-Exempt Property
                                                            As of the date you file, the claim is: Check all that apply.
         Charlotte                      NC 28255            U     Contingent
        City                         State   ZIP Code       U     Unliquidated
                                                            U     Disputed
     Who owes the debt? Check one.                          Nature of lien. Check all that apply.
      4'   Debtor I only                                    U     An agreement you made (such as mortgage or secured
     U     Debtor 2 only                                          car loan)
     U     Debtor I and Debtor 2 only                       U     Statutory lien (such as tax lien, mechanic's lien)
     U     At least one of the debtors and another          00    Judgment lien from a lawsuit
                                                            U     Other (including a right to offset)
     U     Check if this claim relates to a
           community debt

     Date debt was incurred        03/28/201                iast 4 digits of account numberi                  .   .   1. J.
         Russell Fletcher                                   Describe the property that secures the claim:                       $ 400,000.00 $ 250,000.00 $ 150,000.0
        Creditor's Name
           P.O.Box351
        Number            Street
                                                            Lis Pendins re: 766 N. Terrace Park, Tulare
                                                            As of the date you file, the claim is: Check all that apply.
                                                            4 contingent
         Porterville                    CA93258             (4' tinliquidated
        City                         State ZIP Code         14'   Disputed
     Who owes the debt? Check one.
                                                            Nature of lien. Check all that apply.
     U     Debtor I only
                                                            U     An agreement you made (such as mortgage or secured
     U     Debtor 2 only                                          car loan)
     U     Debtor 1 and Debtor 2 only                       U     Statutory lien (Such as tax lien, mechanic's lien)
     U     At least one of the debtors and another          U     Judgment lien from a lawsuit

     U     Check If this claim relates to a
                                                            4'    Other (including a right to offset)   PendingLawsuit
           community debt

     Date debt was incurred        04108/201                Last 4 digIts of account number             9 0 2             1

  M
  24                                                        Describe the property that secures the claim:                       $_0.00 $_0.00 $                                                     0.00
        Creditors Name


        Number            Street


                                                            As of the date you file, the claim Is: Check all that apply.
                                                            U     Contingent
        City                         State ZIP Code         U     Unliquidated
                                                            U     Disputed
     Who owes the debt? Check one.                          Nature of lien. Check all that apply.
     U     Debtor 1 only                                    U     An agreement you made (such as mortgage or secured
     U     Debtor2 only                                           car loan)
     U     Debtor I and Debtor 2 only                       U     Statutory lien (such as tax lien, mechanic's lien)
     U     At least one of the debtors and another          U     Judgment lien from a lawsuit
                                                            U     Other (including a right to offset)
     U     Check if this claim relates to a
           community debt
     Date debt was incurred                                 Last 4 digits of account number - - - -

               Add the dollar value of your entries in Column A on this page. Write that number here:                               $_443,221.09
               If this is the last naae of your form. add the dollar value totals from all nanes.                               I                      n.e   I
Filed 05/28/19                                                         Case 19-12047                                                                           Doc 17
    Debtor 1        Robert                        John                Fletcher                       Case number   (ffwn)   19-1 2047-A7
                     First Name     Middle Name          Last Name


                     List Others to Be Notified for a Debt That You Already Listed

      Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, If a collection
      agency is trying to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if
      you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
      be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                                On which line in Part I did you enter the creditor?
                                                                                                                                                         2.4
               Richard Barron, Attorney at Law
           Name                                                                                 Last 4 digIts of account number    9 0        .1 _...i
           632W. Oak Ave.
           Number         Street



           Visalia                                           CA         93291
           City                                             State       ZIP Code


           The Moore Law Group                                                                  On which line in Part I did you enter the creditor?      2-3
           Name                                                                                 Last 4 digits of account number   i J! i !.
               P.O. Box 25145
           Number          Street



               Santa Ana                                     CA         92799
           City                                             State       ZIP Code


    U      Name
                                                                                               On which line in Part I did you enter the creditor?

                                                                                               Last 4 digits of account number - -


           Number          Street




                                                            State       ZIP Code


    U      Name
                                                                                               On which line in Part I did you enter the creditor?

                                                                                                Last 4 digits of account number           .
                                                                                                                                   5..            .Q

           Number          Street




           City                                             State       ZIP Code


    I                                                                                          On which line in Part I did you enter the creditor?

                                                                                                Last 4 digits of account number - - - -


           Number          Street




           City                                             State       ZIP Code


    I      Name
                                                                                                On which line in Part I did you enter the creditor?

                                                                                                Last 4 digits of account number - - - -


           Number          Street




           City                                             State       ZIP Code
Filed 05/28/19                                                                Case 19-12047                                                                              Doc 17


     Debtor I              Robert                       John                  Fletcher
                           First Name                  Middle Name            Last Name

     Debtor 2
     (Spouse, if filing)   First Name                  Middle Name            Last Name


     United States Bankruptcy Court for the: Eastern District of California

                           19-1 2047-A-7                                                                                                              U   Check if this is an
     Case number
     (If known)                                                                                                                                           amended filing


    Official Form 106E/F
    Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                12115

   Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
   List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
   A/B: Property (Official Form I06AIB) and on Schedule C: Executory Contracts and Unexpired Leases ( Official Form beG). Do not Include any
   creditors with partially secured claims that are listed in ScheduleD: Creditors Who Have Claims Secured by Property. If more space is
   needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
   any additional pages, write your name and case number (if known).

                     List All of Your PRIORITY Unsecured Claims

        Do any creditors have priority unsecured claims against you?
        4 No. Goto
        U Yes.
        List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpnonty amounts, list that daim here and show both priority and
        nonpnority amounts. As much as possible, list the daims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                    Total claim      Priority      Nonpriority
                                                                                                                                                     amount        amount

   R
   21
                                                                     Last 4 digits of account number      -          - - $                  0.00 $         0.00$          0.00
           PnodtyCreditor'sName
                                                                     When was the debt Incurred?
           Number             Street

                                                                     As of the date you file, the claim Is: Check all that apply.

           City                                State    ZIP Code
                                                                     U   Contingent
                                                                     U   Unliquidated
           Who incurred the debt? Check one.
                                                                     U   Disputed
           U      Debtor 1 only
           U      Debtor2 only                                       Type of PRIORITY unsecured claim:
           U      Debtor I and Debtor 2 only
                                                                     U   Domestic support obligations
           U      At least one of the debtors and another
                                                                     U   Taxes and certain other debts you owe the government
           U      Check if this claim is for a community debt        U   Claims for death or personal injury while you were
           Is the claim subject to offset?                               intoxicated
           UNo                                                       U   Other. Specify
           UYes

   IL]     Pulonty Creditor's Name
                                                                     I..ast4 digits of account number     - - - $_0.00 $                                   0.00 $_0.00
                                                                     When was the debt incurred?
           Number             Street
                                                                     As of the date you tile, the claim Is: Check all that apply.
                                                                     U   Contingent
           City                                State    ZIP Code     U   Unliquidated

           Who incurred the debt? Check one.                         U   Disputed
           U      Debtor 1 only
                                                                     Type of PRIORITY unsecured claim:
           U      Debtor2 only
                                                                     U   Domestic support obligations
           U      Debtor I and Debtor 2 only
           U      At least one of the debtors and another
                                                                     U   Taxes and certain other debts you owe the government
                                                                     U   Claims for death or personal injury while you were
           U      Check if this claim is for a community debt            intoxicated
           Is the claim subject to offset?                           U   Other. Specify
           UNo
FiledDebtor
      05/28/19
            I Robert                                 John                       Case 19-12047
                                                                               Fletcher                                                 19-1 2047A7                        Doc 17
                                                                                                                Case number      (ff)
                     First Name      Middle Name            Inst Name


                    Your PRIORITY Unsecured Claims - Continuation Page

    After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                  Total claim   Priority   Nonpriority
                                                                                                                                                          amount     amount


   LII                                                                                                                                             0.00 $ 0.00 $_0.00
                                                                        Last 4 digits of account number - - - -                         $
         Priority Creditor's Name

                                                                        When was the debt incurred?
         Number           street

                                                                        As of the date you file, the claim is: Check all that apply.

                                                                        U   Contingent
         City                                State    ZIP Code          U   Unliquidated
                                                                        U   Disputed
         Who incurred the debt? Check one.
         U      Debtor 1 only                                           Type of PRIORITY unsecured claim:
         U      Debtor 2 only
                                                                        U   Domestic support obligations
         U      Debtor I and Debtor 2 only
                                                                        U   Taxes and certain other debts you owe the government
         U      At least one of the debtors and another
                                                                        U   Claims for death or personal injury while you were
                                                                            intoxicated
         U      Check if this claim is for a community debt
                                                                        U   Other. Specify_______________________

         Is the claim subject to offset?
         UN0
         U Yes

   LI_________                                                                                                                                     0.00 $ 0.00 $_0.00
                                                                        Last 4 digits of account number                                 $
         Priority Creditor's Name

                                                                        When was the debt incurred?
         Number           Street

                                                                        As of the date you file, the claim Is: Check all that apply.

                                                                        U   Contingent
                                             State    ZIP Code          U   Unliquidated
                                                                        U   Disputed
         Who Incurred the debt? Check one.
         U      Debtor 1 only                                           Type of PRIORITY unsecured claim:
         U      Debtor 2 only
                                                                        U   Domestic support obligations
         U      Debtor 1 and Debtor 2 only
                                                                        U   Taxes and certain other debts you owe the government
         U      At least one of the debtors and another
                                                                        U   Claims for death or personal injury while you were
                                                                            intoxicated
         U      Check if this claim is for a community debt
                                                                        U   Other. Specify_______________________

         Is the claim subject to offset?

         UNo
         U Yes
   LI_________                                                                                                                                     0.00 $ 0.00 $_0.00
                                                                        Last 4 digits of account number            -             -      $
         Priority Creditor's Name

                                                                        When was the debt incurred?
         Number           Street

                                                                        As of the date you file, the claim Is: Check all that apply.

                                                                        U   Contingent
         City                                State    ZIP Code          U   Unliquidated
                                                                        U   Disputed
         Who incurred the debt? Check one.
         U      Debtor I only                                           Type of PRIORITY unsecured claim:
         U      Debtor2 only
                                                                        U   Domestic support obligations
         U      Debtor 1 and Debtor 2 only
                                                                        U   Taxes and certain other debts you owe the government
         U      At least one of the debtors and another
                                                                        U   Claims for death or personal injury while you were
                                                                            intoxicated
         U      Check if this claim is for a community debt
                                                                        U   Other. Specify_______________________

         Is the claim subject to offset?
         U  No
         11 v,,-
FiledDebtor
      05/28/19
            i Robert _                               John                             Case 19-12047
                                                                                     Fletcher                    Case number   (ff)    19-1 2047A7                                    Doc 17
                       First Name      Mstthe Name            Last Name

   •nm                List All of Your NONPRIORITY Unsecured Claims

       Do any creditors have nonpriority unsecured claims against you?
       U    No. You have nothing to report in this part. Submit this form to the court with your other schedules.
         4 Yes
       List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
       nonprionty unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
       included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
       claims fill out the Continuation Page of Part 2.

                                                                                                                                                                        Total claim

   El] A.T.&T.(Attention:ERC)
         Nonorioiitv Crpditor's Name
                                                                                           Last 4 digits of account number         6     Q --                                  18701
                                                                                                                                                                    $__________________
                                                                                           When was the debt incurred?            12/31/2017
         8014 Bay Berry Road
         Number             Street
         Jacksonville                                      FL              32256
         City                                              State          ZIP Code         As of the date you file, the claim is: Check all that apply.

                                                                                           U    Contingent
         Who incurred the debt? Check one.                                                 U    Unliquidated
         14      Debtor I only                                                             U    Disputed
         U       Debtor 2 only
         U       Debtor 1 and Debtor 2 only                                                Type of NONPRIORITY unsecured claim:
         U       At least one of the debtors and another                                   U    Student loans

          U      Check if this claim is for a community debt                               U    Obligations arising out of a separation agreement or divorce
                                                                                                that you did not report as priority claims
         Is the claim subject to offset?                                                   U    Debts to pension or profit-sharing plans, and other similar debts
                 No                                                                        Rf   Other. Specify   TelephoneContract
          U      Yes


   EI] Bank of America
         Nonpriolity Creditor's Name
                                                                                           Last 4 digits of account number
                                                                                           When was the debt incurred?
                                                                                                                                    8 7 7 7
                                                                                                                                   08/01/2003
                                                                                                                                                                    $_26,500.00

          100 North Tryon Street
         Number             Street
                                                                                           As of the date you file, the claim is: Check all that apply.
          Charlotte                                        NC              28255
         City                                              State          ZIP Code
                                                                                           U    contingent
         Who incurred the debt? Check one.                                                 U    Unliquidated

          14     Debtor 1 only
                                                                                           U    Disputed

          U      Debtor 2 only
                                                                                           Type of NON PRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only
          U      At least one of the debtors and another                                   U    Student loans
                                                                                           U    Obligations arising out of a separation agreement or divorce
          U      Check if this claim is for a community debt                                    that you did not report as priority claims
          Is the claim subject to offset?                                                  U    Debts to pension or profit-sharing plans, and other similar debts

          14     No                                                                        4 Other. Specify      VISACreditCard
          U      Yes


   Eli    Bankof theWest
          Nonpnority Creditor's Name
                                                                                           Last 4 digits of account number

                                                                                           When was the debt Incurred?
                                                                                                                                    3 ._.i ....5 ..2
                                                                                                                                   05/12/2012
                                                                                                                                                                    $          2,549.86
          180Montgomery Street
          Number             Street
          San Francisco                                     CA             94104
                                                                                           As of the date you file, the claim is: Check all that apply.
          City                                             State          ZIP Code

                                                                                           U    Contingent
         Who incurred the debt? Check one.
                                                                                           U    Unliquidated
          4 Debtor 1 only                                                                  U    Disputed
          U      Debtor 2 only
          U      Debtor 1 and Debtor 2 only
                                                                                           Type of NONPRIORITY unsecured claim:
          U      At least one of the debtors and another
                                                                                           U    Student loans
          U      Check if this claim is for a community debt                               U    Obligations arising out of a separation agreement or divorce
                                                                                                that you did not report as priority claims
          Is the claim subject to offset?
                                                                                           U    Debts to pension or profit-sharing plans, and other similar debts
          4No                                                                                   Other. Specify   Gold lineCredit Agreement
          U Yes
Filed 05/28/19
             Robert                                  John                             Case 19-12047
                                                                                     Fletcher                                                                              Doc 17
    Debtor I                                                                                                    Case number    __19-1 2O47A7
                       First Name      Mddle Name             Last Name


                      Your HONPRIORITY Unsecured Claims - Continuation Page


    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                           Total claim



   F
   4-4]
          CashNetUSA
          Nonpnority Creditor's Name
                                                                                            Last 4 digits of account number        .... ..4.. ...L !.                $ 3,000.00
                                                                                            When was the debt incurred?            10/09/2018
          175W.Jackson                         Suite 1000
          Number            Street
                                                                                            As of the date you file, the claim is: Check all that apply.
          Chicago                                           IL             60604
                                                           State          ZIP Code          U    contingent
                                                                                            U    Unliquidated
          Who incurred the debt? Check one.                                                 U    Disputed
                 Debtor 1 only
          U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
          U      Debtor I and Debtor 2 only
                                                                                            U    Student loans
          U      At least one of the debtors and another
                                                                                            U    Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
          U      Check if this claim is for a community debt
                                                                                            U    Debts to pension or proflt-shanng plans, and other similar debts
          Is the claim subject to offset?                                                        Other. Spec ify   PersonalLoanAgreement
          66 No
          U Yes


          Chase Bank                                                                        Last 4 digits of account number        ....        0 2                   $_6,015.53
          Nonpnority Creditor's Name
                                                                                            When was the debt incurred?            12/31/1993
          270 Park Avenue
          Number             Street
                                                                                            As of the date you file, the claim Is: Check all that apply.
          New York City                                     NY             10017
          City                                             State          ZIP Code          U    contingent
                                                                                            U    Unliquidated
          Who incurred the debt? Check one.
                                                                                            U    Disputed
                 Debtor I only
          U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only
                                                                                            U    Student loans
          U      At least one of the debtors and another
                                                                                            U    Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
          U      Check if this claim is for a community debt
                                                                                            U    Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                    4   Other. Specify    VISACreditCard
          AN0
          U      Yes


                                                                                                                                                                     $ 13,500.00
          CITI Cards                                                                        Last 4 digits of account number         3 . _L ...Q      ..i
          Nonpnority Creditor's Name
                                                                                            When was the debt incurred?            05/26/2017
          P.O. Box 78019
                                                                                            As of the date you file, the claim is: Check all that apply.
           Phoenix                                          AZ             85062
          City                                             State          ZIP Code           U   contingent
                                                                                             U   Unliquidated
          Who incurred the debt? Check one.
                                                                                             U   Disputed
                 Debtor 1 only
          U      Debtor2 only                                                               Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only
                                                                                             U   Student loans
          U      At least one of the debtors and another
                                                                                             U   Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
          U      Check if this claim is for a community debt
                                                                                             U   Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                        Other. Specify    CreditCard(balanceestimated)
                 No
          U      Yes




                                                                                                                                                                      Pq't    q0'
FiledDebtor
       05/28/19
            1 Robert                                John                             Case 19-12047
                                                                                    Fletcher                   Case number   iunow)   19-1 2047-A-7                       Doc 17
                      First Name      Meldie Name            Last Name



                     Your NONPRIORITY Unsecured Claims - Continuation Page



    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                          Total claim



   n
   46
        Discover Financial Services
         Nonpnority Creditors Name
                                                                                           Last 4 digits of account number            8   _.. - 1.                  $_16,263.29
                                                                                           When was the debt incurred?            12/01/1 993
         P.O. Box 30943
         Number            Street
                                                                                           As of the date you file, the claim is: Check all that apply.
         Salt Lake City                                    UT             84130
         City                                             State          ZIP Code          U    Contingent
                                                                                           U    Unhiquidated
         Who incurred the debt? Check one.                                                 U    Disputed
                Debtor 1 only
         U      Debtor2 only                                                               Type of NONPRIORITY unsecured claim:
         U      Debtor 1 and Debtor 2 only
                                                                                           U    Student loans
         U      At least one of the debtors and another
                                                                                           U    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
         U      Check if this claim is for a community debt
                                                                                           U    Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                   19   Other. Specify   Discover Credit Card
         91 No
         U      Yes




         James M. Moran, D.D.S.                                                            Last 4 digits of account number            Q ..Q. _Q.                    $    98.00
         Nonpriority Creditors Name
                                                                                           When was the debt incurred?            04/29/2019
         901 East Merritt Avenue
         Number             Street
                                                                                           As of the date you file, the claim is: Check all that apply.
         Tulare                                            CA             93274
         City                                             State          ZIP Code          U    Contingent
                                                                                           U    Unliquidated
         Who incurred the debt? Check one.                                                 U    Disputed
                Debtor 1 only
         U      Debtor2 only                                                               Type of NONPRIORITY unsecured claim:
         U      Debtor 1 and Debtor 2 only
                                                                                           U    Student loans
         U      At least one of the debtors and another
                                                                                           U    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
         U      Check If this claim Is for a community debt
                                                                                           U    Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                        Other. specify   Dental Services Contract
                No
         U      Yes


                                                                                                                                                                    $_585.00
         Kaweah Delta Medical Foundation                                                   Last 4 dIgits of account number            9 . .2. ..i. _.Q
         Nonpnority Creditots Name
                                                                                           When was the debt Incurred?            03/13/2019
         5400 West Hillsdale, Suite 150
         Number             Street
                                                                                           As of the date you file, the claim is: Check all that apply.
         Visalia                                           CA             93291
         City                                             State          ZIP Code          U    contingent
                                                                                           U    Unliquidated
         Who incurred the debt? Check one.                                                 U    Disputed
                Debtor 1 only
         U      Debtor2 only                                                               Type of NONPRIORITY unsecured claim:
         U      Debtor 1 and Debtor 2 only
                                                                                           U    Student loans
         U      At least one of the debtors and another
                                                                                           U    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
         U      Check If this claim is for a community debt
                                                                                           U    Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                        Other. Specify   On-going Medical Co-Pay
         61     No
         U      Yes
FiledDebtor
       05/28/19
            1 Robert                                   John                      Case 19-12047
                                                                                Fletcher                                         19-1 2047-A-7                           Doc 17
                                                                                                          Case number   (ffme>
                                         Middle Name



                      Your NONPRIORITY Unsecured Claims - Continuation Page



     After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                        Total claim



   F
   4-91 Precision Pest Control
            Nonpnority Creditoi's Name
                                                                                       Last 4 dIgits of account number       j_ 0 ,, _Q                        $        55.00
                                                                                       When was the debt incurred?           02/06/2019
            P.O. Box 161
            Number           Street
                                                                                       As of the date you file, the claim Is: Check all that apply.
            Farmersville                                      CA      93223
            City                                             State   ZIP Code          U   Contingent
                                                                                       U   Unhiquidated
            Who incurred the debt? Check one.                                          U   Disputed
                   Debtor 1 only
            U      Debtor2 only                                                        Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                       U   Student loans
            U      At least one of the debtors and another
                                                                                       U   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
            U      Check if this claim Is for a community debt
                                                                                       U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                            4   Other. Specify   Pest Control Contract
            4No
            U Yes



            Speedy Cash                                                                Last 4 dIgits of account number       1...    7
                                                                                                                                     3 6                       $_300.00
   L410     NonpnorityCreditors Name
                                                                                       When was the debt incurred?
                                                                                                                                    --
                                                                                                                             05/04/2019
            P.O. Box 30097
            Number           Street
                                                                                       As of the date you file, the claim is: Check all that apply.
            Wichita                                           KS      67278
            City                                             State   ZIP Code          U   Continoent
                                                                                       U   Unhiquidated
            Who incurred the debt? Check one.                                          U   Disputed
            U      Debtor 1 only
            U      Debtor 2 only                                                       Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                       U   Student loans
            U      At least one of the debtors and another
                                                                                       U   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                       U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                            4   Other. Specify   "Payday" Loan Contract
            4No
            U Yes

                                                                                                                                                               $ 9,100.72
            Wells Fargo Line of Credit                                                 Last 4 digits of account number           3 . ._. _4. _4.
            Nonpriority Creditors Name
  £.f I r                                                                                                                    09/39i191
                                                                                       When was the debt Incurred?
            P.O. Box 30097
            Number           Street
                                                                                       As of the date you file, the claim is: Check all that apply.
            Los Angeles                                       CA      90030
            city                                             State   ZIP code          U   Contingent
                                                                                       U   Unliquidated
            Who incurred the debt? Check one.                                          U   Disputed
                   Debtor I only
            U      Debtor 2 only                                                       Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                       U   Student loans
            U      At least one of the debtors and another
                                                                                       U   Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
            U      Check If this claim Is for a community debt
                                                                                       U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                            4   Other.   sty Personal Loan Contract
            4No
            U Yes
FiledDebtor
       05/28/19
            I Robert                            John                              Case 19-12047
                                                                                 Fletcher                 case numt>er          19-1 2047A7                           Doc 17
                   First Name     Mstdle Name            t.ast Name



   •cT            Ust Others to Be Notified About a Debt That You Already Listed


    5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
       example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor In Parts I or
       2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts I or 2, lIst the
       additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not full out or submit this page.

                                                                                    On which entry in Part I or Part 2 dId you list the original creditor?
         Name

                                                                                    Line       of (Check one):    U    Part I: Creditors with Priority Unsecured Claims
         Number          Street
                                                                                                                  U    Part 2: Creditors with Nonprionty Unsecured Claims

                                                                                    Last 4 digits of account number                   -




         City                                    State                ZIP Code


                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
         Name

                                                                                    Line       of (Check one):    U    Part I: Creditors with Priority Unsecured Claims
         Number          Street
                                                                                                                  U    Part 2: Creditors with Nonpnonty Unsecured
                                                                                    Claims

                                                                                     Last 4 digits of account number     -    -        -
         City                                    State                ZIP Code


                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
         Name

                                                                                    Line       of (Check one):    C]   Part I: Creditors with Priority Unsecured Claims
         Number          Street
                                                                                                                  U    Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number - - - -
                                                 State


                                                                                    On which entry In Part I or Part 2 did you list the original creditor?
         Name

                                                                                    Line       of (Check one):    U    Part I: Creditors with Priority Unsecured Claims
                                                                                                                  U    Part 2: Creditors with Nonprionty Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number - - - -
         City                                    State                ZIP Code


                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
         Name

                                                                                    Line        of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
         Number          Street                                                                                   U    Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number -                  -
         City                                    State                ZIP

                                                                                    On which entry In Part I or Part 2 did you list the original creditor?
         Name

                                                                                    Line        of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
                         Street                                                                                   U    Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number
         City                                    State                ZIP Code


                                                                                    On which entry in Part I or Part 2 did you list the original creditor?


                                                                                    Line        of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
         Number          Street
                                                                                                                  U    Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims


                                                 State
                                                                                    Last 4 digits of account number - -
Filed 05/28/19
             Robeit                              John
                                                                            Case 19-12047
                                                                       Fletcher                                          19-1 204 7A-7
                                                                                                                                                 Doc 17
    Debtor I                                                                                       Case number   known
                   First Name      Middle Name          Last Name


    Ifl        Add the Amounts for Each Type of Unsecured Claim



    6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §   159.
        Add the amounts for each type of unsecured claim.




                                                                                              Total claim


    Total claims 6a. Domestic support obligations
                                                                                              $                     0.00
    from Part I
                          Taxes and certain other debts you owe the
                          government                                                          e                     0.00

                          Claims for death or personal injury while you were
                          intoxicated
                                                                                              $                     0.00
                          Other. Add all other priority unsecured claims.
                          Write that amount here.                                            +$                     0.00


                          Total. Add lines 6a through 6d.                          6e.l
                                                                                                                    0.00
                                                                                         1$

                                                                                              Total claim


                     6f. Student loans                                                                              0.00
    Total claims                                                                               $
    from Part 2 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                                    $                    0.00
                     6h. Debts to pension or profit-sharing plans, and other
                         similar debts                                                                              0.00

                     61. Other. Add all other nonprionty unsecured claims.
                         Write that amount here.                                   61.       +$             78,154.12


                     6j. Total. Add lines 6f through 6i.                           6j.
                                                                                               $            78,154.12
                                                                                         I
Filed 05/28/19                                                                 Case 19-12047                                                                        Doc 17



      Debtor               Robert                  John                        Fletcher
                           First Name              Middle Name                 Last Name

      Debtor 2
      (Spouse if filing)   First Name              Middk Name                  Last Name


      United States Bankruptcy Court for the: Eastern District of California

      Case number           19-1 2047A7
      (If known)                                                                                                                                  U   Check if this is an
                                                                                                                                                      amended filing


    Official Form 106G
    Schedule G:_Executory Contracts and Unexpired Leases                                                                                                       12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).


           Do you have any executory contracts or unexpired leases?
           U      No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           66     Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 1 06A/B).

           List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
           unexpired leases.



           Person or company with whom you have the contract or lease                                  State what the contract or lease is for


    2.1
            Consumer Cellular                                                                   Monthly Cell Phone Service

            P.O. Box 7175
           Number             Street
            Pasadena                        CA           91109
           City                                State     ZIP     Code

    2.2
            Southern California Edison                                                          Monthly Electrical Service
           Name
            P.O. Box 800
           Number             Street
            Rosemead                        CA           91770
           City                                State     ZIP     Code
    2.3
             Southern California Gas                                                            Monthly Gas Service
           Name
             P.O. Box 1626
           Number             Street
             Monterey Park                   CA           91754
           City                                State     ZIP Code

     2.4
             Tulare City Utilities                                                              Water, Trash & Sewer Services
           Name
             411 East Kern Avenue
           Number             Street
             Tulare                          CA           93274
           City                                State     ZIP Code

     2.5
           Name

            Number            Street

           ON                                  State     71P (nde



                                                                                                                                                        p01_I0c)
Filed 05/28/19                                                                     Case 19-12047                                                                             Doc 17


     Debtor 1            Robert                          John                      Fletcher
                          First Name                     Middle Name               Last Name

     Debtor 2
     (Spouse,   if filing) First Name                    Middle Name               I.asI Name


     United States Bankniptcy Court for the: Eastern District of California

     Case numtier            19-1 2047A7
      (If known)
                                                                                                                                                        U   Check if this is an
                                                                                                                                                            amended filing

    Official Form 106H
    Schedule H: Your Codebtors                                                                                                                                             12115
    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
    are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
    and number the entries in the boxes on the left Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
    case number (if known). Answer every question.

         Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
          UN0
          id    Yes
         Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
         Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

          U No. Go to line 3.
          id    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                UNo
                      Yes. In which community state or territory did you live?         California              Fill in the name and current address of that person.


                        Diane L. Fletcher
                      Name of your spouse, former spouse, or legal equivalent

                        P.O. Box824
                      Number              Street

                        Tulare                                         CA                       93275
                      City                                             State                      ZIP Code


         In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
          shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
          ScheduleD (Official Form I 06D), Schedule ElF (Official Form I06EIF), or Schedule G (Official Form 106G). Use Schedule D,
          Schedule ElF, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                                                   Column 2: The creditor to whom you owe the debt

                                                                                                                      Check all schedules that apply:


    Ei1        Diane L. Fletcher
             Name
                                                                                                                      l'   Schedule D, line  2.1+2.2
               P.O. Box 824                                                                                                Schedule ElF, line 4.3+4.8
             Number              Street                                                                                    Schedule G. line 2.2,3+4
               Tulare                                                      CA                     93275
             City                                                          State                   ZIP Code


    E1       Name
                                                                                                                      U    Schedule D, line   -



                                                                                                                      U    Schedule ElF, line
             Number                                                                                                   U    Schedule G, line   -




             City                                                          State                   ZIP Code


                                                                                                                      U    Schedule D, line   -
               Name
                                                                                                                      U    Schedule E/F, line
               Number                                                                                                 U    Schedule G, line   -




               City                                                        State                    ZIP Code




                                                                                                                                                            PO 1' I 'f I
                                                                                                                                                                      -~
Filed 05/28/19                                                            Case 19-12047                                                                                       Doc 17



     Debtor 1              Robert               John                          Fletcher
                           Fi,st Name           Middle Name                   Laid Name

     Debtor 2
     (Spouse, if filing)   FirstName            Middle Name                   Last Name


     United States Bankruptcy Court for the: Eastern District of California

     Case number            19-1 2047-A-7                                                                                Check if this is:
      (If known)
                                                                                                                         U An amended filing
                                                                                                                         U A supplement showing postpetition chapter 13
                                                                                                                             income as of the following date:
    Official Form 1061                                                                                                       MM / DD/ VYVY

    Schedule I: Your Income                                                                                                                                                12/15

    Be as complete and accurate as possible. If two mamed people are filing together (Debtor I and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
    If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
    separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


    •F1                    Describe Employment


     1. Fill in your employment
        information.                                                                Debtor I                                             Debtor 2 or non-filing spouse

        If you have more than one job,
        attach a separate page with
        information about additional          Employment status                         Employed                                         U       Employed
        employers.                                                               U      Not employed                                     66      Not employed
        Include part-time, seasonal, or
        self-employed work.
                                              Occupation                       Attorney                                                Homemaker
        Occupation may include student
        or homemaker, if it applies.
                                              Employer's name                   Self (But Note: Fully Retired)

                                              Employer's address                P.O. Box 824                                           P.O. Box 824
                                                                                 Number     Street                                     Number       Street




                                                                                Tulare                          CA        93275        Tulare                   CA         93275
                                                                                 City                  State     ZIP Code              City                     State   ZIP Code

                                              How long employed there?


                           Give Details About Monthly Income

        Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
        spouse unless you are separated.
        If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
        below. If you need more space, attach a separate sheet to this form.

                                                                                                                     For Debtor I       For Debtor 2 or
                                                                                                                                        non-filing spouse
          List monthly gross wages, salary, and commissions (before all payroll
          deductions). If not paid monthly, calculate what the monthly wage would be                                        0.00                       0.00
                                                                                                                 $                           $
          Estimate and list monthly overtime pay.                                                               + _0.00                                0.00

          Calculate gross income. Add line 2 + line 3.                                                 4.   1                                $_0.00




                                                                                                                                                                         1,'&
Filed 05/28/19                                                                                     Case 19-12047                                                                                         Doc 17
    Debtor 1            Robert                               John                                 Fletcher                                     Case number   (if krroen)   19-1 2047-A-7
                         First Name           Middle Name                Last Name



                                                                                                                                           For Debtor I                    For Debtor 2 or
                                                                                                                                                                           non-flhinq spouse

           Copyline 4 here ...............................................................................................   4   4.        $           0.00                  $         0.00

     5.    List all payroll deductions:

            5a. Tax, Medicare, and Social Security deductions                                                                    5a.       $           0.00                  $         0.00
            5b. Mandatory contributions for retirement plans                                                                               $_0.00                            $_0.00
                  Voluntary contributions for retirement plans                                                                   5c.       $   0.00                          $_0.00
            5d. Required repayments of retirement fund loans                                                                     5d.       $   0.00                          $   0.00
            5e. Insurance                                                                                                        5e.       $_0.00                            $   0.00
            5f. Domestic support obligations                                                                                     5f.       $_0.00                            $   0.00
            5g. Union dues                                                                                                       5g.       $_0.00                            $_0.00
            5h. Other deductions. Specify:                                                                                       5h.      +$           0.00                +$          0.00
      6.    Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + Se +5f + 5g + 5h.                                          6.        $           0.00                  $         0.00

      7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                            $_0.00                            $_0.00

           List all other income regularly received:
                  Net income from rental property and from operating a business,
                  profession, or farm
                  Attach a statement for each property and business showing gross
                  receipts, ordinary and necessary business expenses, and the total
                  monthly net income.                                                                                            8a.
                                                                                                                                           $           0 00                  $         0ü
                  Interest and dividends                                                                                         8b.       $_0.00                            $_0.00
            8c. Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                  Include alimony, spousal support, child support, maintenance, divorce                                                                0 00                            0 00
                  settlement, and property settlement.                                                                           Bc.       $                                 $

            8d. Unemployment compensation                                                                                        8d.       $_0.00                            $_0.00
             8e. Social Security                                                                                                           $_1 .203.00                       $_493.00
                  Other government assistance that you regularly receive
                  Include cash assistance and the value (if known) of any non-cash assistance
                  that you receive, such as food stamps (benefits under the Supplemental
                  Nutrition Assistance Program) or housing subsidies.
                  Specify:                                                                 8f.                                             $           0.00                  $         0.00
                  Pension or retirement income                                                                                   89.       $_0.00                            $_0.00
                  Other monthly income. Specify:                                                                                 8h. + $               0.00                + $_0.00

            Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                                9.        $_1,203.00I                     1_$_493.00

           Calculate monthly income. Add line 7 + line 9.                                                                             I
                                                                                                                                           $      1,203.00 +                 $      493.00            1,696.00
           Add the entries in line 10 for Debtor I and Debtor 2 or non-filing spouse.                                             10.1

           State all other regular contributions to the expenses that you list in Schedule J.
           Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
           friends or relatives.
           Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
           Specify:                                                                                                                                                                        11. + $         0.00

     12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
        Write that amount on the Summary of Your As.sets and Liabilities and Certain Statistical Information, if it applies                                                                12.
                                                                                                                                                                                                      1,696.00
                                                                                                                                                                                                 L
                                                                                                                                                                                                 Combined
                                                                                                                                                                                                 monthly Income
      13.00 you expect an increase or decrease within the year after you file this form?
         UNo.
         66 Yes. Explain: Is0caI Security might increase by some COLA % for                                                               next year (but this is not guaranteed.)
                                                                                                                                                                                                                  I


                                                                                                                                                                                                     1964)-.
Filed 05/28/19                                                                 Case 19-12047                                                                    Doc 17



      Debtor 1           Robert                   John                         Fletcher
                          First Name              Middle Name                  Last Name                      Check if this is:
      Debtor 2
      (Spouse, if filing) First Name              Middle Name                  Last Name
                                                                                                              U An amended filing
                                                                                                              U A supplement showing postpetition chapter 13
      United States Bankruptcy Court for the: Eastern District of California                                      expenses as of the following date:
      Case number         19-1 2047A7                                                                             MM I DDI VYVY
      (If known)




    Official Form I 06J
    Schedule J: Your Expenses                                                                                                                              12115

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer eveiy question.

                         Describe Your Household

    1. Is this a joint case?

       56   No. Go to line 2.
       U    Yes. Does Debtor 2 live in a separate household?

                     U   No
                     U   Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

    2. Do you have dependents?                        No                                   Dependent's relationship to            Dependent's    Does dependent live
       Do not list Debtor 1 and                 U     Yes. Fill out this information for   Debtor I or Debtor 2                   age            with you?
       Debtor 2.                                      each dependent
                                                                                                                                                 UNo
       Do not state the dependents'
       names.                                                                                                                                    U Yes
                                                                                                                                                 UNo
                                                                                                                                                 U Yes
                                                                                                                                                 UNo
                                                                                                                                                 U Yes
                                                                                                                                                 UNo
                                                                                                                                                 U Yes
                                                                                                                                                 UNo
                                                                                                                                                 U Yes
    3. Do your expenses include
       expenses of people other than
                                                 66   No
       yourself and your dependents?             U    Yes


   IflW              Estimate Your Ongoing Monthly Expenses

    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
    expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
    applicable date.
     Include expenses paid for with non-cash government assistance if you know the value of
    such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                            Your expenses

     4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                         'is
         any rent for the ground or lot.

         If not included in line 4:
                   Real estate taxes                                                                                                $                  217.00

                   Property, homeowner's, or renter's insurance                                                                     $                   63.00
                   Home maintenance, repair, and upkeep expenses                                                                    $                   50.00
                   Homeowner's association or condominium dues                                                                      $                    0.00
Filed 05/28/19                                                            Case 19-12047                                                                Doc 17

    Debtor I           Robert                    John                    Fletcher            Case number   (if knome)   19-1 2047A7
                       First Name   Mstde Name          Last Name




                                                                                                                              Your expenses


                                                                                                                              $                 0.00
     5. Additional mortgage payments for your residence, such as home equity loans                                      5.


     6.   UtilitIes:
                Electricity, heat, natural gas                                                                                $               178.20
                Water, sewer, garbage collection                                                                              $               104.50
                Telephone, cell phone, Internet, satellite, and cable services                                                $               100.00
                Other. Specify:                                                                                         8d.   $                 0.00
     7.   Food and housekeeping supplies                                                                                7.    $               291.50

     8.   Childcare and children's education costs                                                                      B.    $                 0.00
     9.   Clothing, laundry, and dry cleaning                                                                           o.    $                30.00
    10.   Personal care products and services                                                                                 $                25.00
    11.   Medical and dental expenses                                                                                         $               181.50
    12.   Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                              $               137.50
          Do not include car payments.

   13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                     $                20.00
    14.   Charitable contributions and religious donations                                                                    $                25.00
    15.   Insurance.
          Do not include insurance deducted from your pay or included in lines 4 or 20.

                Life insurance                                                                                                $                 0.00
                Health insurance                                                                                              $               262.64
                Vehicle insurance                                                                                             $               109.08
                Other insurance. Specify:________________________________________                                             $                 0.00

   16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
          Specify:                                                                                                      16.   $                 0.00

    17.   Installment or lease payments:

                Car payments for Vehicle I                                                                                    $                 0.00
                Car payments for Vehicle 2                                                                                    $                 0.00
                Other. Specify:_________________________________________________                                              $                 0.00

                Other. Soecifv:                                                                                               $                 0.00

    18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
          your pay on line 5, Schedule I, Your Income (Official Form 1061).                                                                     0.00
                                                                                                                              $
    19. Other payments you make to support others who do not live with you.

          Specify:                                                                                                            $                 0.00

    20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

                Mortgages on other property                                                                                   $                 0.00

                Real estate taxes                                                                                             $                 0.00
                Property, homeowners, or renters insurance                                                                    $                 0.00
                Maintenance, repair, and upkeep expenses                                                                      $                 0.00
                Homeowner's association or condominium dues                                                                   $                 0.00
Filed 05/28/19                                                          Case 19-12047                                                                    Doc 17

     Debtor 1       Robert                       John                  Fletcher                    Case number   (If knome)   19-1 2047A7
                     First Name    MIddle Name          Last Name




    21.    Other. Specify:                                                                                                    21.   +$           0.00


   22.    Calculate your monthly expenses.

                Add lines 4 through 21.                                                                                             $         1,794.92
                Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form I 06J-2                                    $_0.00
                Add line 22a and 22b. The result is your monthly expenses.                                                          $         1,794.92



    23.   Calculate your monthly net income.
                                                                                                                                     $        1,696.00
                Copy line 12 (your combined monthly income) from Schedule I.

                Copy your monthly expenses from line 22c above.                                                                     —$   _1,794.92
                Subtract your monthly expenses from your monthly income.
                                                                                                                                     $          98.92
                The result is your monthly net income.




    24.   Do you expect an increase or decrease In your expenses within the year after you file this form?

          For example, do you expect to finish paying for your car loan within the year or do you expect your
          mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

          UNo.
          4 Yes.       Explain here: I am actively seeking out ways to cut expenditures. For example, this Schedule J result is
                                     actually a gross improvement over what the pre-bankruptcy filing counselling demonstrated to
                                     me. I assume that the post-filing counselling will address this in even more detail as well.
Filed 05/28/19                                                                Case 19-12047                                                              Doc 17



     Debtor 1             Robert                 John                         Fletcher
                          Fast Name              Middle Name                  Last Name

     Debtor 2
     (Spouse, if filing) First Name              Middle Name                  Last Name


     United States Bankruptcy Court for the: Eastern District of California

     Case number          19-1 2047A7
     (If known)                                                                                                                        U   Check if this is an
                                                                                                                                           amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                 04119

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.


                     Give Details About Your Marital Status and Where You Lived Before


         What is your current marital status?

          66 Married
          U     Not married


         During the last 3 years, have you lived anywhere other than where you live now?

                No
          U     Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                  Debtor 1:                                           Dates Debtor I      Debtor 2:                                          Dates Debtor 2
                                                                      lived there                                                            lived there


                                                                                          U   Same as Debtor 1                             U   Same as Debtor    1


                                                                      From                                                                     From
                   Number             Street                                                  Number Street
                                                                      To                                                                       To




                   City                        State ZIP Code                                 City                  State ZIP Code

                                                                                          U   Same as Debtor    1                          U   Same as Debtor   1


                                                                      From                                                                     From
                   Number             Street                                                  Number Street
                                                                      To                                                                       To




                   City                        State ZIP Code                                 City                  State   ZIP Code


          Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
          states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                No
                Yes. Make sure you fill out Schedule H. Your Cadebtors (Official Form 106H).




    •mw Explain the Sources of Your Income




                                                                                                                                                 0
Filed 05/28/19                                                                          Case 19-12047                                                                                              Doc 17

    Debtor I        Robert                        John                                Fletcher                                    Case number               19-1 2047-A7
                    Hrst Name       Middle Name            Last Name




         Did you have any income from employment or from operating a business during this year or the two previous calendar years?
         Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
         If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

         UNo
               Yes. Fill in the details.

                                                                    Debtor I                                                                  Debtor 2

                                                                    Sources of Income                          Gross income                   Sources of income             Gross income
                                                                    Check all that apply.                      (before deductions and         Check all that apply.         (before deductions and
                                                                                                               exclusions)                                                  exclusions)

                                                                     U      wages, commissions,                                               U    Wages, commissions,
                                                                                                                                                                                            0.00
                From January 1 of current year until
                                                                            bonUses, tips                      $                   0.00            bonuses, tips            $
                the date you filed for bankruptcy:
                                                                     U      Operating a business                                              U    Operating a business


                For last calendar year:
                                                                     U      Wages, commissions,                                               U    Wages, commissions,
                                                                            bonuses, tips                      $                   0.00            bonuses, tips            $_0.00
                (January 1 to December 31,2018 _)                 U         Operatinga business                                               U    Operatinga business
                                          vrv


                For the calendar year before that:
                                                                     U      wages, commissions,                                               U    wages, commissions,
                                                                            bonuses, tips                                                          bonuses, tips
                                                                                                               $ _563.00                                                    $        _0.00
                (January 1 to December 31, 2017)                            Operating a business                                              U    Operating a business
                                                  YY



         Did you receive any other income during this year or the two previous calendar years?
          lndude income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
         unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
         gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

          List each source and the gross income from each source separately. Do not include income that you listed in line 4.

          U    No
               Yes. Fill in the details.

                                                                     Debtor I                                                                   Debtor 2

                                                                     Sources of income                         Gross income from                Sources of income           Gross income from
                                                                     Descnbe below,                            each source                      Descnbe below,              each source
                                                                                                               (before deductions and                                       (before deductions and
                                                                                                               exclusions)                                                  exclusions)



                 From January 1 of current year until                   _
                                                                   SocialSecurity                         $        _4,812.00                  SocialSecu
                                                                                                                                                   _     rity              $          1,972.00
                 the date you filed for bankruptcy:                                                                    _0.00                                                                0.00
                                                                                                         $                                                                 $
                                                                                                          $                       0.00                                     $               _0.00


                 For last calendar year:
                                                                    SocialSecurity                         $ _1401600
                                                                                                                ,.                            SocialSecurity
                                                                                                                                                                          _5,904.00
                                                                                                                                                                           $_____________
                 (January ito December 31, 201 8)                                                          $      0.00                                                          $_0.00
                                                  YYYY
                                                                                                          $_0.00                                                           $                0.00


                 For the calendar year before that:                 Social Security                       $              14,016.00            Social Security              $_5,904.00
                 (JanuaryltoDecember3l,2Ol7)                                                             $                        0.00                                     $_0.00
                                                  vyvy
                                                                                                          $                       0.00                                     $_0.00




    r.:.., r.....   4/5'?                           na_s..,..........n   _* r,........_u_,   Letd....   £.._   l._JI..!a.._,.. rm__ t.._ n...a.........n.....                                 /5
Filed 05/28/19                                                               Case 19-12047                                                                    Doc 17

    Debtor   i      Robert                          John                    Fletcher                   Case number         19-1 2047A7
                     First Name       Middle Name           Last Name




    •flTt           List Certain Payments You Made Before You Filed for Bankruptcy



     6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

         U       No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                     "incurred by an individual primarily for a personal, family, or household purpose."
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                     U    No. Gotoline7.

                     U    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                               total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                               child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

         id      Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     U    No. Go to line 7.

                     51   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                               creditor. Do not include payments for domestic support obligations, such as child support and
                               alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                            Dates of    Total amount paid        Amount you still owe      Was this payment for...
                                                                            payment

                            CashNet USA                                    04/24/2019 $            1,239.81                  3,000.00
                            Creditor's Name
                                                                                                                                           U Mortgage
                                                                                                                                           U Car
                             175 W. Jackson Blvd, # 1000                   03/27/2019
                            Number Street                                                                                                  U Creditcard
                                                                           02/27/2019                                                      Ed Loan repayment
                                                                                                                                           U Suppliers or vendors
                            Chicago                   IL    60604
                            City                    State       ZIP Code                                                                   U Other


                                                                                        $               0.00 $                    0.00     U Mortgage
                            Creditor's Name
                                                                                                                                           U Car
                             Number Street
                                                                                                                                           U Creditcard
                                                                                                                                           U Loan repayment
                                                                                                                                           U Suppliers or vendors
                            City                    State       ZIP Code
                                                                                                                                           U Other


                                                                                        $_0.00 $                                  0.00     U Mortgage
                            Creditor's Name
                                                                                                                                           U Car
                             Number Street
                                                                                                                                           U Credit card
                                                                                                                                           U Loan repayment
                                                                                                                                           U Suppliers or vendors
                             City                   State       ZIP Code
                                                                                                                                           U Other
Filed 05/28/19                                                                     Case 19-12047                                                                           Doc 17

    Debtor I          Robert                        John                          Fletcher                                  case number   (if knoee)   19-1 2047-A-7
                         First Name   Middle Name           LastName




         Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
         Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
         corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
         agent, including one for a business you operate as a sole proprietor. II U.S.C. § 101. Include payments for domestic support obligations,
         such as child support and alimony.

         66     No
         U      Yes. List all payments to an insider.
                                                                                  Dates of            Total amount             Amount you still Reason for this payment
                                                                                  payment             paid                     owe


                                                                                                    $              0.00 $_0.00
                  Insider's Name



                  Number Street




                 City                               State   ZIP Code



                                                                                                     $             0.00 $                 0.00
                  Insider's Name


                  Number Street




                  City                              State   ZIP Code



         Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
         an insider?
         Include payments on debts guaranteed or cosigned by an insider.

                No
         U      Yes. List all payments that benefited an insider.

                                                                                 Dates of                Total amount          Amount you still Reason for this payment
                                                                                 payment                 paid                  owe
                                                                                                                                                 Include creditor's name

                                                                                                     $_0.00 $                             0.00
                  Insider's Name



                  Number Street




                  City                              State   ZIP Code




                                                                                                                   sIsI.                  slelol
                  Insider's Name



                  Number Street




                  City                              State   ZIP Code




    ,n...:I    r...      4tt1                                          a rI.._...._!_I an.,....   £__ I...J!.$J....U...   rn..... t__


                                                                                                                                                                             Li
Filed 05/28/19                                                                               Case 19-12047                                                                                                    Doc 17

    Debtor 1              Robert                          John                             Fletcher                                 Case number          (if knovm)_19-1
                                                                                                                                                                             2047-A-7
                           trst Name         Mddle Name            Last Name




                          Identify Le9aI Actions, Repossessions, and Foreclosures

         Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
         List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
         and contract disputes.

         UNo
         56     Yes. Fill in the details.

                                                                           Nature of the case                                Court or agency                                                  Status of the case

                                                                          Contract Complaint                                 Superior Court Tulare County
                   Casetille      Bank of America, N.A.                                                                     CourtName                                                         U   Pending

                                                                                                                                                                                              U   On appeal
                   Vs. Robert J. Fletcher                                                                                    221 South Mooney Blvd.
                                                                                                                            Number          Street                                                Concluded

                   Case number         277079                                                                                Visalia                                    CA       93291
                                                                                                                            City                             State       ZIP Code


                                                                          Petition on Accounting by                          Superior Court Tulare County
                   Case tille     In Re; The Marion D &                                                                                                                                           Pending
                                                                          Surviving Trustee                                 Court Name
                                                                                                                                                                                              U   On appeal
                    Thelm F Fletcher Family Trust                                                                            221 South Mooney Blvd.
                                                                                                                            Number          Street                                            U   Concluded

                   Case number         VPR049021                                                                             Visalia                                    CA       93291
                                                                                                                            City                             State       ZIP Code


         Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
         Check all that apply and fill in the details below.

          U No. Goto line 11.
          61 Yes. Fill in the information below.
                                                                                          Describe the property                                                           Date           Value of the property

                                                                                         766 Terrace Park Street
                           Russell Fletcher                                              Tulare, CA 93274                                                                 04/08/2019 $_250,000.00
                            reditor's Name
                                                                                         Lis Pendins Recorded (See line 19 below)
                           P.O. Box 351
                           Number Street                                                  Explain what happened

                                                                                          U    Property was repossessed.
                                                                                          U     Property was foreclosed.

                           Porterville                    CA 93258                        U     Property was garnished.
                           City                           State ZIP Code                  9     Property was attached, seized, or levied.

                                                                                          Describe the property                                                           Date            Value of the propert



                                                                                                                                                                                          $              0.00
                           Creditor's Name



                           Number Street
                                                                                          Explain what happened

                                                                                          U     Property was repossessed.
                                                                                          U     Property was foreclosed.
                                                                                          U     Property was garnished.
                           City                           State ZIP Code
                                                                                          U     Property was attached, seized, or levied.



    flU....    r.......   A A?                              Ofl...S_..._...A ..S   F___..!..0 *fl..'__ S....   l_..fl...J.._I_   rfl!..._   £__   fl.....I.......S_..




                                                                                                                                                                                                f Avi5",
Filed 05/28/19                                                                   Case 19-12047                                                                             Doc 17

    Debtor I          Robert                          John                      Fletcher                     case number   ,,*nown)   19-1 2047-A-7
                      Ffrst Name     Middle Name             Last Name




     11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
         accounts or refuse to make a payment because you owed a debt?

         56    No
         U     Yes. Fill in the details.

                                                                     Describe the action the creditor took                              Date action          Amount
                                                                                                                                        was taken
               Creditor's Name



                                                                                                                                                         $                0.00
               Number Street




               City                           State ZIP Code         Last 4 digits of account number: XX)(X-._ - - -


         Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
         creditors, a court-appointed receiver, a custodian, or another official?

         fJ    No
         U     Yes


        TiL List Certain Gifts and Contributions


         Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
               No
         U     Yes. Fill in the details for each gift.


                Gifts with a total value of more than $600           Describe the gifts                                                 Dates you gave            Value
                per person                                                                                                              the gifts




                                                                                                                                                              $           0.00
               Person to Whom You Gave the Gift


                                                                                                                                                              $           0.00

               Number Street



               City                           State


               Person's relationship to you



               Gifts with a total value of more than $600            Describe the gifts                                                 Dates you gave         Value
               per person                                                                                                               the gifts




               Person to Whom You Gave the Gift


                                                                                                                                                              $           0.00


               Number Street



               City                           State ZIP Code


               Person's relationship to you




                                                                                                                                                                    145Qk
Filed 05/28/19                                                                       Case 19-12047                                                                               Doc 17

    Debtor I          Robert                         John                          Fletcher                          Case number   (if kJmeS)   19-1 2047A7
                        Fast Name      Middle Name              Last Name




      14.Withln 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

               No
           U   Yes. Fill in the details for each gift or contribution.

                Gifts or contributions to charities                    Describe what you contributed                                              Date you        Value
                that total more than $600                                                                                                         contributed




                                                                                                                                                                  $           0.00
               ChartWs Name


                                                                                                                                                                  $            0.00


               Number Street




               City           State     ZIP Code




                        List Certain Losses


           Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
           disaster, or gambling?

           Wf No
           U   Yes. Fill in the details.

                 Describe the property you lost and                     Describe any insurance coverage for the loss                              Date of your    Value of property
                 how the loss occurred                                                                                                            loss            lost
                                                                        Include the amount that i nsurance has paid. List pending insurance
                                                                        daims online 33 of Schedule NB: Properly.


                                                                                                                                                                   $           0.00



      •.              Ust Certain Payments or Transfers

           Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
           you consulted about seeking bankruptcy or preparing a bankruptcy petition?
           Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

               No
           U   Yes. Fill in the details.

                                                                        Description and value of any property transferred                         Date payment or Amount of payment
                                                                                                                                                  transfer was
                 Person Who Was Paid                                                                                                              made



                 Number Street                                                                                                                                    $            0.00

                                                                                                                                                                  $            0.00

                 City                       State    ZIP Code



                 Email or website address


                 Person Who Made the Payment. if Not You
Filed 05/28/19                                                                     Case 19-12047                                                                               Doc 17

    Debtor I           Robert                       John                          Fletcher                       Case number e known)   19-1 2047A7
                        Fkst Name     MjddJO Name              Last Name




                                                                       Description and value of any property transferred                 Date payment or          Amount of
                                                                                                                                         transfer was made payment


                Person Who Was Paid
                                                                                                                                                              $               0.00
                Number Street

                                                                                                                                                              $               0.00


                City                       State    ZIP Code




                Email or website address



                Person Who Made the Payment, if Not You


      17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
         promised to help you deal with your creditors or to make payments to your creditors?
         Do not include any payment or transfer that you listed on line 16.

         19    No
         U     Yes. Fill in the details.

                                                                       Description and value of any property transferred                 Date payment or Amount of payment
                                                                                                                                         transfer was
                                                                                                                                         made
                 Person Who Was


                                                                                                                                                              $
                 Number Street


                                                                                                                                                              $
                 City                      State    ZIP Code

      18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
         transferred in the ordinary course of your business or financial affairs?
         Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
         Do not include gifts and transfers that you have already listed on this Statement.
               No
         U     Yes. Fill in the details.

                                                                       Description and value of property         Describe any property or payments received         Date transfer
                                                                       transferred                               or debts paid in exchange                          was made

                Person Who Received Transfer


                Number Street




                City                       State    ZIP Code


                Person's relationship to you



                Person Who Received Transfer
                                                                                                                                                                    03/09/2007

                Number Street




                City                       State    ZIP Code

                Person's relationship to you
Filed 05/28/19                                                                        Case 19-12047                                                                             Doc 17

    Debtor 1       Robert                           John                             Fletcher                    Case number (if known)   19-1 2047A7
                       First Name     Middle Name              Last Name                                                                  -




         Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
         are a beneficiary? (These are often called asset-protection devices.)

         66 No
         U Yes. Fill in the details.

                                                                       Description and value of the property transferred                                             Date transfer
                                                                                                                                                                     was made

                                                                      SPECIAL NOTE: 12 YEARS AGO ON MARCH 09, 2007                                                   03/09/2007
               Name of trust                                          I TRANSFERRED MY HOME LOCATED AT 766 N. TERRACE
                                                                      PARK ST, TULARE, CA TO ME & MY WIFE AS TRUSTEES OF
                                                                      OUR OWN FAMILY REVOCABLE TRUST (See Line 10 above)


        .:        List Citsln Financial Accounts, lnstnnusnts, S.f. D.poslt Box.., and Storage Units

         Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
         closed, sold, moved, or transferred?
         Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
         brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
         UN0
         id    Yes. Fill In the details.

                                                                       Last 4 digIts of account number      Type of account or            Date account was       Last balance before
                                                                                                            instrument                    closed, sold, moved,   closing or transfer
                                                                                                                                          or transferred
                Bank of America
                Name of Financial Institution
                                                                       yyyj.... 1            7   4   9          Checking                      05/06/2019         $              0.30
                100 N.Tryon St.
                Number        Sheet                                                                         U Savings
                                                                                                                Money market

                Charlotte                   NC      28255                                                   U   Brokerage
                City                       State    ZIP Code
                                                                                                            U   Other_________



                                                                           XXXX-        -                   U   Checking                                         $              0.00
                Name of Financial Institution                                                    - -
                                                                                                            C] Savings
                Number       Sheet                                                                          U Money market
                                                                                                            U Brokerage
                                                    28255                                                   C] Other_______
                City                       State    ZIP Code


         Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
         securities, cash, or other valuables?
         AN0
         U     Yes. Fill in the details.
                                                                           Who else had access to it?                   Describe the contents                            Do you still
                                                                                                                                                                         have it?

                                                                                                                                                                         ONo
                Name of Financial Institution                          Name
                                                                                                                                                                         C]   Yes


                Number        Sheet                                    Number      Street



                                                                       City          State       ZIP Code

                City                       State    ZIP Code
Filed 05/28/19                                                                          Case 19-12047                                                                                Doc 17

    Debtor 1             Robert                         John                           Fletcher                               case number   (if known)   19-1 2047-A-7
                           font Name     Mknfe Name                Last Name




         Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                 No
          0      Yes. Fill in the details.
                                                                          Who else has or had access to It?                          Describe the contents                    Do you still
                                                                                                                                                                              have it?

                                                                                                                                                                               ONo
                    Name of Storage Facility                               Name
                                                                                                                                                                               O Yes

                    Number Street                                          Number Street



                                                                           CityState ZIP Code


                   City                        State ZIP Code



                             Identify Pr.1y You Hold or Control for Sornoon• Else
           Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
           or hold in trust for someone.
                  No
            O    Yes. Fill In the details.
                                                                          Where is the property?                                     Describe the property                Value


                    Owner's Name                                                                                                                                          $            0.00
                                                                         Number Street
                    Number Street




                                                                         City                             State    ZIP Code
                    City                        State   ZIP Code


        fl'IE'               Dive Details About Environmental Infumistlon
      For the purpose of Part 10, the following definitions apply:
            Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
            hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
            including statutes or regulations controlling the cleanup of these substances, wastes, or material.

            Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
            utilize it or used to own, operate, or utilize it, including disposal sites.

            Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
            substance, hazardous material, pollutant, contaminant, or similar term.

      Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

           Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            Id    No
            U     Yes. Fill in the details.

                                                                          Governmental unit                              Environmental law, if you know it               Date of notice



                  Name of site                                           Governmental unit


                  Number Street                                          Number Street


                                                                         City                   state ZIP Code



                  City                         State ZIP Code



    ena-._:._ I r,....     in-,                           lfl_n__._n _.c rt------ U          £tt_t.._   £.._ U...IL.aJ.._t.. F!u.... £__             ...


                                                                                                                                                                              Pc,j&       t0
Filed 05/28/19                                                                       Case 19-12047                                                                                Doc 17

    Debtor   I        Robert                       John                             Fletcher                        Case number   (if known)_19-1   2047-A-7
                         Etet Name   Midcfe Name              Last Name




        Have you notified any governmental unit of any release of hazardous material?

         I4NO
         0 Yes. Fill in the details.
                                                                     Governmental unit                          Environmental law, if you know it                    Date of notice



                  Name of site                                      Governmental unit


                  Number Street                                     Number Street




                                                                    City                  State ZIP Code


                  City                    State    ZIP Code



        Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

         id      No
         0       Yes. Fill in the details.
                                                                                                                                                                      Status of the
                                                                      Court or agency                                Nature of the case
                                                                                                                                                                      case

                 Case
                                                                      Court Name
                                                                                                                                                                      O     Pending

                                                                                                                                                                      O     On appeal

                                                                      Number Street                                                                                   O     Concluded


                 Case number                                          City                     State ZIP Code



                           Give Detail. About Your Business or Connections to Any Business
         Within 4 years before you flied for bankruptcy, did you own a business or have any of the following connections to any business?
                 it   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 I]   A member of a iimited liability company (LLC) or limited liability partnership (LLP)
                 0    A partner in a partnership
                 0    An officer, director, or managing executive of a corporation

                 U    An owner of at least 5% of the voting or equity securities of a corporation

         U No. None of the above applies. Go to Part 12.
         14 Yes. Check all that apply above and flit in the details below for each business.
                                                                          Describe the nature of the business                       Employer Identification number
                  Robert J. Fletcher, Attorney                                                                                      Do not include Social Security number or fiN.
                  Business Name

                                                                      Robert J. Fletcher
                  P.O. Box 824                                                                                                      EIN:              -
                  Number Street
                                                                      Name of accountant or bookkeeper                              Dates business existed

                                                                      Practicing Law since 1985
                  Tulare                     CA 93275                                                                               From 12I1011985 To         12/31/2018
                  City                    State    ZIP Code

                                                                          Describe the nature of the business                       Employer Identification number
                                                                                                                                    Do not include Social Security number or ITIN.
                  Business Name


                                                                                                                                    EIN:              -
                  Number Street
                                                                          Name of accountant or bookkeeper                          Dates business existed



                                                                                                                                    From                  To
                  City                    State    ZIP Code

                                                                                                                                                                                '4




                                                                                                                                                                          R5    Q ii
Filed 05/28/19                                                                 Case 19-12047                                                                            Doc 17

    Debtor I        Robert                       John                        Fletcher                     Case number   (if known)   19-1 2047A-7
                       Fist Name   Middle Name           Last Name




                                                                                                                           Employer Identification number
                                                                 Describe the nature of the business
                                                                                                                           Do not include Social Security number or ITIN.
                Business Name

                                                                                                                           EIN:            -

                Number Street
                                                                 Name of accountant or bookkeeper                          Dates business existed




                                                                                                                           From                To
                City                    State ZIP Code




     28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
         institutions, creditors, or other parties.

         id    No
         U     Yes. Fill In the details below.

                                                                 Date issued




                Name                                                 MMJDOIYYYY



                Number Street




                City                    State    ZIP Code




                       Sign Below


           I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
           answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
           in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
           18 U.S.C. §§ 152, 1341, 1519, aL5Zj,.,         -




                         k"Lt -
                Signature of Debtor I                                             Signature of Debtor 2


                Date      5- 2.B- 2.0 tq                                          Date

           Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy ( Official Form 107)?

           56    No
           U     Yes



           Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
           21   No
           Li   Yes. Name of person                                                                            . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119).




                                                                                                                                                              P4yHZ
